244 F.3d 819 (11th Cir. 2001)
Dorothy HAMILTON, Plaintiff-Appellant,v.ALLEN-BRADLEY COMPANY, INCORPORATED, Defendant-Appellee.
No. 99-11766.
United States Court of Appeals,Eleventh Circuit.
March 13, 2001.March 27, 2001.

[Copyrighted Material Omitted][Copyrighted Material Omitted]
Appeal from the United States District Court for the Southern District of  Georgia. (No. 98-00041-CV-3), Dudley H. Bowen, Jr., Chief Judge.
Before ANDERSON, Chief Judge, and BLACK and HALL*, Circuit Judges.
CYNTHIA HOLCOMB HALL, Circuit Judge:


1
The Court hereby vacates its prior opinion, filed July 10, 2000, and substitutes  this opinion in lieu thereof.


2
Dorothy Hamilton ("Hamilton") appeals the grant of summary judgment entered in  favor of Allen-Bradley Company, Inc. ("Allen"). Hamilton had sued Allen for  breach of fiduciary duty under the Employee Retirement Income Security Act  ("ERISA"). We have jurisdiction pursuant to 28 U.S.C.  1291.


3
* Hamilton was employed by Allen as a "repair service operator," a job that  required her to repeatedly manipulate heavy objects. Sometime in 1993 she  developed carpal tunnel syndrome, and by October 1994, she was completely unable  to perform her job as a result of her carpal tunnel syndrome and diabetes. She  had surgery for her carpal tunnel syndrome, but with poor results. In February  1995, she returned to work briefly, but had to quit after a couple of days, and  never returned to work after that. Hamilton applied and was granted social  security disability benefits.


4
After Hamilton realized that she could no longer work, she inquired of Melba Lee  ("Lee"), Allen's human resources director, about whether she could qualify for  long-term disability. Hamilton asserts that on this occasion and on several more  occasions from 1994 until 1996, Lee stated that Hamilton did not qualify.  According to Hamilton, Lee also refused to give Hamilton a claim form, and did  not inform Hamilton of the identity of the insurer for the disability plan. At  Allen, employees are required to go through the human resources department when  they seek to apply for disability benefits. Lee does not remember ever having  turned Hamilton away, but admits that she fields about 50 calls every week and  therefore, Hamilton may have asked her for an application without her  remembering the event. Allen claims that pursuant to company policy, on March  12, 1995, a letter was mailed to Hamilton containing the disability application.  Lee stated in her deposition that she did not know if that letter was ever sent  and Hamilton states that she never received it.


5
In 1996, after another request by Hamilton for a disability application, Lee  forwarded to her a health insurance claim instead. Hamilton contacted the health  insurer, CIGNA, which told her that all requests for benefits had to go through  Lee. (CIGNA was not the insurer for the disability plan). Therefore Hamilton  contacted Lee again, who allegedly did not respond to Hamilton's further  solicitations.


6
In 1997, Hamilton encountered several former Allen employees who were all  receiving disability benefits under Allen's disability plan. At this point,  Hamilton contacted Lee again and this time received the correct application form  for her disability insurer, UNUM insurance. Hamilton returned the form to Lee  who sent it onto UNUM which denied Hamilton's claim on the basis that Hamilton  had not properly complied with the notice and proof-of-claim requirements of the  policy, i.e.-Hamilton's claim was untimely.


7
In December 1997, Hamilton appealed the denial of her claim to UNUM. Her basis  for the appeal was that Hamilton was required to go through Lee before she could  file a claim, had done so in a timely fashion, but was prevented from sending  UNUM her application by Lee. In fact, Hamilton asserted that Allen knew in  September 1994, that Hamilton was having medical problems, and actually  separated Hamilton from work in October 1995, for "being unable to return to  work." UNUM rejected her appeal, and Hamilton filed suit against UNUM and Allen  in Georgia state court. UNUM and Allen removed to federal court and moved for  summary judgment which the district court granted. Hamilton only appeals the  ruling as it pertains to Allen and argues that she should prevail because: (1)  Allen is culpable for wrongfully denying Hamilton her benefits; and (2) Allen  breached its fiduciary duty by failing to provide her with the necessary  information needed to file her disability claim.

II

8
We review de novo an order granting summary judgment, applying the same legal  standards as the district court. See Wolf v. Coca-Cola Co., 200 F.3d 1337, 1339  (11th Cir.2000). As such, the record has to be viewed in the light most  favorable to the non-moving party. See Holbrook v. City of Alpharetta, 112 F.3d  1522, 1525- 26 (11th Cir.1997).

A.WRONGFUL DENIAL
1.Waiver

9
The Federal Rules of Civil Procedure provide that a complaint contain a short  and plain statement of the claim showing that the pleader is entitled to relief,  and a respective demand for that relief. See FRCP 8(a). "A complaint need not  specify in detail the precise theory giving rise to recovery. All that is  required is that the defendant be on notice as to the claim being asserted  against him and the grounds on which it rests." Sams v. United Food & Commercial  Workers International Union, AFL-CIO, CLC, 866 F.2d 1380, 1384 (11th Cir.1989);  Evans v. McClain of Georgia, Inc., 131 F.3d 957, 964 n. 2 (11th Cir.1997)  (quoting Sams, 866 F.2d at 1384); Plumbers & Steamfitters Local 150 v. Vertex  Constr., 932 F.2d 1443, 1448 (11th Cir.1991) (same).


10
Allen's primary contention in the context of Hamilton's wrongful denial claim is  that she has failed to raise it until now and therefore it should be deemed  waived. The complaint which Hamilton filed in state court states that the  defendant "Allen-Bradley Company" is Hamilton's former employer and the sponsor  and administrator of the group long-term disability plan. See Complaint at 2, WW  4 & 5. Hamilton's complaint further avers that this plan states that: "When the  Company receives proof than an insured is disabled due to sickness or injury and  requires the regular attendance of a physician, the Company will pay the insured  a monthly benefit after the end of the elimination period." See Complaint at 3,   7. Hamilton's complaint seeks a reinstatement of her disability benefits based  on a wrongful denial, and names both UNUM and Allen as defendants. See Complaint  at 5- 6. Allen is also alleged as not having appropriately provided Hamilton  with the requested benefits application forms and thus not having appropriately  forwarded Hamilton's request for benefits to UNUM. See Complaint at 3,  9. Even  though the complaint is not a model of clarity, the above allegations, along  with the fact that Allen was named as a defendant and the only relief sought was  reinstatement of disability benefits based on a wrongful denial, should have put  Allen on notice that this claim was being leveled against it by Hamilton. We  conclude that Hamilton's complaint was sufficient to state a cause of action  against Allen for wrongful denial of benefits and that Hamilton did not waive  that claim. Therefore, we will review Hamilton's appeal for wrongful denial of  benefits on the merits.

2.Merits

11
ERISA provides that a "civil action may be brought by a participant or  beneficiary ... to recover benefits due ... under the terms of [the] plan." See  29 U.S.C.  1132(a)(1)(B). In the Eleventh Circuit, this section confers a right  to sue the plan administrator for recovery of benefits. See Rosen v. TRW, Inc.,  979 F.2d 191, 193-94 (11th Cir.1992). Therefore, if the employer is  administering the plan, then it can be held liable for ERISA violations. See id.  at 193-94. Proof of who is the plan administrator may come from the plan  document, but can also come from the factual circumstances surrounding the  administration of the plan, even if these factual circumstances contradict the  designation in the plan document. See id. at 193.


12
The key question on this issue is whether Allen had sufficient decisional  control over the claim process that would qualify it as a plan administrator  under Rosen. This requires an analysis of the facts surrounding the  administration of the disability plan. The first fact is that the plan booklet  states that any claim must be made to UNUM. This would seem to cut in Allen's  favor.


13
However, Hamilton offers testimony by Lee to the effect that Allen requires its  employees to go through its human resources department in order to obtain an  application for disability benefits. This fact places Allen in sufficient  control over the process to qualify as the plan administrator notwithstanding  the language of the plan booklet. See Law v. Ernst & Young, 956 F.2d 364, 373-74  (1st Cir.1992). Moreover, Allen's benefit choice booklet states: "Plan  Administrator- Manager, Employee Benefit Programs, Allen Bradley Company,....  The Plan Administrator has designed the identified insurance companies and the  Allen Bradley Company as its agents to administer the Plan, to process all  claims and appeals, and to provide other administrative services." (Emphasis  added). Hamilton points out that Allen did carry out its administrative  designation by handing out the claim forms itself without getting prior  permission from UNUM, and by fielding questions about the plan from employees.  Hamilton also includes an excerpt of Lee's deposition that identifies Milwaukee  (Allen's headquarters) as the headquarters of the plan administration. Under the  factual inquiry outlined in Rosen, there are sufficient indicators that point to  Allen as a plan administrator.


14
Allen's arguments against the above conclusion are misplaced. First, Allen  points to law in other circuits which does not allow for the employer to be  designated as a co-plan administrator for the purposes of liability. See e.g.  Crocco v. Xerox Corp., 137 F.3d 105, 107 (2d Cir.1998); Madden v. ITT Long Term  Disability Plan for Salaried Employees, 914 F.2d 1279, 1287 (9th Cir.1990).  Because there is law going in the opposite direction in this circuit, we are  bound to follow the law of our circuit and Allen's argument is without merit.


15
The second argument that Allen raises is that because Hamilton's claim was  untimely, she has no cause of action for wrongful denial. The essence of this  second argument is correct, but the result applies only to UNUM, and not to  Allen, because there is a material dispute of fact as to whether Hamilton  informed Allen during the time in which her claim request would have been  timely. Allen goes on to distract this Court by citing extensive law for the  proposition that UNUM's notice requirement cannot be imputed to Allen for  purposes of UNUM's liability. See UNUM Life Insurance Co. of America v. Ward,  526 U.S. 358, 379, 119 S.Ct. 1380, 143 L.Ed.2d 462 (1999). Again Allen is  correct on the legal statement, but again, Allen is incorrect as to its  application because Ward concerned a claim against the insurer and not the  employer. Therefore, because the district court did not proceed with any further  analysis on this issue, but dismissed Hamilton's case for lack of a remediable  claim, we remand the case for a determination of the other elements of a  wrongful denial claim.

B.FIDUCIARY DUTY
1.Waiver

16
Like the previous issue, Allen offers a waiver argument to parry Hamilton's  claim against it. Allen's argument is two-fold: (1) that because the complaint  did not include any breach of fiduciary claims, then Hamilton should be barred  from bringing them before this Court because it would be the first time that any  court would review them; and (2) that Hamilton's claim that Allen should be  liable because it failed to disclose truthful information about the plan should  be barred because it was never raised before.


17
We reject both of Allen's waiver arguments. Even though it is true that the  original complaint did not contain the specific words "breach of fiduciary duty"  or "truthful" information, Hamilton's complaint outlined sufficient facts to put  Allen on notice of such a claim. For example, Hamilton's complaint states that  it is filed pursuant to ERISA and that Allen is the plan administrator and  sponsor. See Complaint at 2, WW 4 & 5. Hamilton's complaint charges Allen with  failing to provide Hamilton with a copy of the disability benefits application  or disability plan booklet. See Complaint at 5,  16. Hamilton's complaint  further alleges that she specifically asked Allen for the benefits application  forms several times and was denied access to the forms by Allen. See Complaint  at 3,  9. Hamilton's complaint also asserts that she explained to defendant  UNUM that she had notified defendant Allen of her disability, asked for the  disability application form, and been denied access. It is clear from the  complaint that in essence Hamilton was contending that Allen had failed to give  her the appropriate information and that it was defendant Allen's fault that she  had not timely filed her disability claim with defendant UNUM. These facts are  consistent with a claim for breach of fiduciary duty against Allen and failure  to disclose truthful information as a basis for that claim. Therefore, the issue  is properly before this Court and we will entertain her claim on the merits.

2.Merits

18
ERISA provides that "a fiduciary shall discharge his duties with respect to a  plan solely in the interest of the participants and beneficiaries ... for the  exclusive purpose of ... providing benefits to participants and their  beneficiaries ... with the care, skill, prudence, and diligence under the  circumstances then prevailing that a prudent man acting in a like capacity and  familiar with such matters would use in the conduct of an enterprise of a like  character and with like aims." See 29 U.S.C.  1104(a)(i)(A) & (B). ERISA also  provides remedies for breaches of fiduciary duties by stating that any fiduciary  who breaches its responsibilities shall be personally liable to return any  losses incurred as a result of the breach to the plan. See 29 U.S.C.  1109(a).  Allen claims, and the district court agreed, that  1109(a) provides an  exclusive remedy under ERISA and that no private right of action is allowed.  Both Allen and the district court relied on Simmons v. Southern Bell Tel. & Tel.  Co., 940 F.2d 614, 617 (11th Cir.1991) which held that such a private right of  action does not exist.


19
The main problem in relying on Simmons is that this case had been reversed by  the Supreme Court over three years before the district court entered its ruling  in this case. See Varity Corp. v. Howe, 516 U.S. 489, 506-515, 116 S.Ct. 1065,  134 L.Ed.2d 130 (1996). In Varity, the Supreme Court tackled the exact same  issue presented here, whether  1109 functions as an exclusive remedy for  breaches of fiduciary duties or whether remedies outside the statute can exist.  The Supreme Court adopted the latter approach by stating that there was nothing  in the statute, or in the legislative history, which indicated that  1109  functioned as a limitation of rights, given the statute's overall purpose in  benefitting injured beneficiaries. See Varity, 516 U.S. at 511-512, 116 S.Ct.  1065. Therefore, the Supreme Court concluded that any losses, the remedy of  which was not contemplated within ERISA, provide a private right of action  through the catch-all phrase of 29 U.S.C.  1132(a)(3). See id. at 512, 116  S.Ct. 1065.


20
Allen makes a great deal about the fact that the Varity argument was not raised  before the district court, and therefore is to be deemed waived. Allen's  argument is problematic at best, because as an officer of the court, it was both  Hamilton's and Allen's duty to point out to the district court that Simmons had  been abrogated. It seems presumptuous for Allen to now bring this particular  waiver argument before this Court after failing to properly carry out its duties  before the district court.


21
Allen's other argument is that Varity does not apply in this case because  Hamilton has not asserted a cause of action under the catch-all provision of  ERISA, but rather under a provision where the statute has already contemplated a  remedy. See 29 U.S.C.  1132(a)(1)(B). The Supreme Court, in Varity, has already  implicitly rejected this argument by saying that it is ERISA itself that acts as  the safety net; if a violation has no appropriate remedy provided by ERISA, then  the catch-all provision acts as a safety net by offering appropriate equitable  relief. See Varity, 516 U.S. at 512, 116 S.Ct. 1065. It is irrelevant under what  heading Hamilton pled, because if the remedy she seeks is outside ERISA, as it  is in this instance (because a private cause of action is not contemplated  within the four corners of the statute), then the catch-all provision  automatically applies. Thus, Hamilton has standing to bring a cause of action  against Allen.


22
The final two issues which remain to be determined are whether Allen is a  fiduciary, and, if so, whether material issues of fact exist as to whether any  fiduciary duty was breached by it. The first issue does not seem to be contested  by Allen. In fact, the facts necessary to determine whether Allen is a fiduciary  under the plan are identical to those which go to determine whether Allen is a  plan administrator. ERISA defines a fiduciary with respect to the plan as  someone who has any discretionary authority over the administration of the plan.  See 29 U.S.C.  1002(21)(A). Therefore, because, as analyzed in part II.A.2.  above, the facts show that Allen was a plan administrator seeing that it  maintained discretionary authority under the plan, then it necessarily follows  that Allen is also a fiduciary under ERISA.


23
There is disputed evidence as to whether Allen provided Hamilton with the  necessary forms and information for her to bring her claim on time. If the  failure to convey such data is a breach of a fiduciary duty, then this issue is  ripe for jury determination. Precedent indicates that Allen did have a fiduciary  duty that obligated it, at the very least, to forward Hamilton's requested claim  to UNUM. Particularly instructive is Krohn v. Huron Memorial Hospital, 173 F.3d  542 (6th Cir.1999). In Krohn, the employer failed to submit a disability  application, which was brought to it by a covered employee, to the insurer upon  the belief that the employee was not interested in applying for benefits. See  id. at 546. The Krohn court held that the employer was not entitled to  second-guess the employee's intentions and had to forward the request to the  insurer, and a failure to do so constituted a breach of a fiduciary duty. See  id. at 551-52. Equally instructive is ERISA itself which states that a plan  administrator is performing a fiduciary act when making a discretionary  determination about whether a claimant is entitled to benefits. See 29 U.S.C.   1104(a)(1)(D).


24
Allen tries to distinguish the facts of Krohn by pointing out that eventually,  once Hamilton gave it a completed claim application, it forwarded it to UNUM.  This ignores Hamilton's contention that Allen should have forwarded the request  when Hamilton initially went to Lee within the period which would have saved her  claim from being untimely.


25
In this case, like in Krohn, the employer made a decision regarding whether or  not to convey information to the insurance company. Such a failure resulted in  the loss of benefits for the employee. In Krohn it was the failure to mail the  completed claim form; here, it is the refusal to contact the insurance company  on the grounds that Lee believed that Hamilton had no claim. Therefore Allen  performed a fiduciary act and is liable if such an act is deemed wrongful.


26
Allen is also incorrect in its argument that failure to disclose information to  Hamilton does not rise to the level of a fiduciary duty. Precedent states that a  "fiduciary must give complete and accurate information in response to  participants' questions." Drennan v. General Motors Corp., 977 F.2d 246, 251  (6th Cir.1992). Even though Allen is correct in noting that the Supreme Court  explicitly declined to decide this issue, see Varity, 516 U.S. at 506, 116 S.Ct.  1065, Allen cannot point to any case stating the opposite conclusion of the  Drennan (and Krohn ) decisions. As such, Allen's failure to disclose information  to Hamilton, if true, is also a breach of a fiduciary duty.


27
Allen is, however, correct in its assertion that Hamilton's claim that Allen  should have provided claim forms to her does not reach the level of a fiduciary  duty. ERISA specifies that the plan administrator must furnish, on written  request, any information regarding the operation of the plan. See 29 U.S.C.   1024(b)(4). It is undisputed that Hamilton never presented a written request for  the claim forms, nor is it disputed that precedent has established that claim  forms do not fall within the category of documents covered by  1024. See  Allinder v. Inter-City Products Corp. (USA), 152 F.3d 544, 548-50 (6th  Cir.1998). Therefore, Allen did not have a fiduciary duty to provide Hamilton  with claim forms without prior proper solicitation by Hamilton.


28
In sum, the district court erred in dismissing Hamilton's wrongful termination  claim because Eleventh Circuit law states that such claims are properly asserted  against the employer who acts as a plan administrator. The district court also  erred in granting summary judgment for Allen on Hamilton's breach of fiduciary  duty claims because it relied on a reversed case, and because most of the acts  that Hamilton has alleged Allen committed fall under the rubric of fiduciary  acts.

III

29
For the foregoing reasons, we REVERSE the district court's decision on both  issues and REMAND for further proceedings consistent with this opinion.1



NOTES:


*
  Honorable Cynthia Holcomb Hall, U.S. Circuit Judge for the Ninth Circuit,  sitting by designation.


1
  Arguably, there has been no discovery on the breach of fiduciary duty claim.  While the relevant discovery on this claim is likely to overlap with that of the  claim for wrongful denial of benefits, the district court on remand always has  the ability to reopen discovery on the motion of either party.